Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wise (US 4,290,642 A).
Regarding claim 1, Wise discloses (Fig. 1-7) a truck chassis frame 10, comprising:

a rear frame 14 facing a rear of the vehicle (Fig. 1-2); and
a mounting module 16 connected between the front frame 12 and the rear frame 14 (Fig. 1-2), the mounting module 16 having a mounting space in which a component is mounted (Fig. 2; Col. 1, lines 5-33; mounting space is on top of mounting module 16, within area denoted by dashed lines in Fig. 2);
wherein the mounting module 16 includes a first side frame 54 and a second side frame 54 spaced apart from the first side frame in the width direction of the vehicle (Fig. 3-4 show first and second side frames spaced apart in width direction);
wherein a front end of the first side frame 54 and a front end of the second side frame 54 are connected to the first front side rail 24 and the second front side rail 24 (Fig. 1-2 show front end of side frames 54 connected to front side rails 24) by a pair of first mounting brackets 40, a pair of second mounting brackets 42, and a pair of third mounting brackets 58 (Fig. 5-7; Col. 3, lines 8-22; first, second and third mounting brackets 40, 42 and 58 interconnect the front ends of the side frames 54 of the mounting module 16 and the side rails 24 of the front frame 12).

Regarding claim 2, Wise further discloses that the mounting space is defined between the first side frame 54 and the second side frame 54 (Fig. 1-4 show that space between side frames 54 at least partially defines the mounting space, as previously described).

Regarding claim 3, Wise further discloses that the first side frame 54 has a first reinforcing member 56 (Col. 3, lines 8-22; front) and a second reinforcing member 56 (Col. 3, lines 8-22; rear), and wherein the first reinforcing member 56 is symmetrically disposed with respect to the second reinforcing member 56 (Fig. 1-4 show that first and second reinforcing members 56 are symmetrical about the center of the mounting module 16 in the front-rear direction).

Regarding claim 4, Wise further discloses that the second side frame 54 has a third reinforcing member 56 (Col. 3, lines 8-22; front) and a fourth reinforcing member 56 (Col. 3, lines 8-22; rear), and wherein the third reinforcing member 56 is symmetrically disposed with respect to the fourth reinforcing member 56 (Fig. 1-4 show that third and fourth reinforcing members 56 are symmetrical about the center of the mounting module 16 in the front-rear direction).

Regarding claim 5, Wise further discloses that the mounting module 16 includes a plurality of connecting members 56 by which the first side frame 54 and the second side frame 54 are connected (Fig. 1-2; Col. 3, lines 8-22).

Regarding claim 6, Wise further discloses that the mounting module 16 includes a first upper connecting member 56 (Col. 3, lines 8-22; front) and a second upper connecting member (Col. 3, lines 8-22; rear) by which an upper end of the first side frame 54 and an upper end of the second side frame 54 are connected (Fig. 3-4; Col. 3, 
wherein the first upper connecting member 56 is symmetrically disposed with respect to the second upper connecting member 56 (Fig. 1-4 show that connecting members 56 are symmetrical about the center of the mounting module 16 in the front-rear direction).

Regarding claim 7, Wise further discloses that the mounting module 16 includes a first lower connecting member 56 (Col. 3, lines 8-22; front) and a second lower connecting member (Col. 3, lines 8-22; rear) by which a lower end of the first side frame 54 and a lower end of the second side frame 54 are connected (Fig. 3-4; Col. 3, lines 8-22; lower ends of side frames 54 are connected via the connecting members 56), and
wherein the first lower connecting member 56 is symmetrically disposed with respect to the second lower connecting member 56 (Fig. 1-4 show that connecting members 56 are symmetrical about the center of the mounting module 16 in the front-rear direction).

Allowable Subject Matter
Claims 8-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach truck chassis frames of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614




/JAMES A ENGLISH/           Primary Examiner, Art Unit 3614